         Case 4:17-cv-01892-HSG Document 197-1 Filed 12/02/18 Page 1 of 2



 1    Karen L. Handorf (admitted Pro Hac Vice)              Todd Jackson (Cal. Bar No. 202598)
      Michelle C. Yau (admitted Pro Hac Vice)               Nina Wasow (Cal. Bar No. 242047)
 2    Mary J. Bortscheller (admitted Pro Hac Vice)          FEINBERG, JACKSON, WORTHMAN &
 3    Daniel Sutter (admitted Pro Hac Vice)                 WASOW, LLP
      COHEN MILSTEIN SELLERS & TOLL PLLC                    2030 Addison St. ● Suite 500
 4    1100 New York Ave. NW ● Fifth Floor                   Berkeley, CA 94704
      Washington, DC 20005                                  Telephone: (510) 269-7998
 5    Telephone: (202) 408-4600                             Fax: (510) 269-7994
      Fax: (202) 408-4699
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10                                           OAKLAND DIVISION
11   Charles Baird and Lauren Slayton, as               Case No: 4:17-cv-01892-HSG
     individuals, and on behalf of all others
12   similarly situated, and on behalf of the           DECLARATION OF DANIEL R. SUTTER IN
     BlackRock Retirement Savings Plan,                 SUPPORT OF PLAINTIFFS’
13                                                      ADMINISTRATIVE MOTION TO FILE
                     Plaintiffs,                        UNDER SEAL
14
             v.
15
     BlackRock Institutional Trust Company,
16   N.A., et al.,
17                   Defendants.
18

19

20           I, Daniel R. Sutter, declare as follows:
21            1.     I am an attorney at Cohen Milstein Sellers & Toll, PLLC. I am counsel for Plaintiffs
22   in the above-referenced matter. I submit this declaration pursuant to N.D. Cal. Civil Local Rules 79-
23 5(e) to show good cause in support of Plaintiffs’ Administrative Motion to File Under Seal Exhibits

24 to the Parties’ Joint Discovery Letter Relating to the Testimony of Jason Strofs, as the Rule 30(b)(6)

25   Corporate Representative for BlackRock, Inc. (“Joint Letter”) and corresponding portions of the
26   Joint Letter.
27

28

     Case No: 4:17-cv-01892-HSG: DECLARATION OF DANIEL R. SUTTER IN SUPPORT OF PLAINTIFFS’
     ADMINISTRATIVE MOTION TO FILE UNDER SEAL                                        Page 1 of 2
         Case 4:17-cv-01892-HSG Document 197-1 Filed 12/02/18 Page 2 of 2



 1
             2.     I have personal knowledge of all facts stated in this declaration, and if called to
 2
     testify, I would testify competently thereto.
 3
             3.     Between October 20, 2017 and the present, Defendants produced, among other
 4
     documents, materials that Plaintiffs reference or identify in the Joint Letter.
 5
             4.     Defendants designated every page of these materials “Confidential,” under the terms
 6
     of the Protective Order entered by this Court on October 18, 2017 (ECF No. 76).
 7
             5.     On October 23, 2018, Defendants designated transcript pages from the deposition of
 8
     Jason Strofs, taken September 19, 2018, as “Confidential” under the terms of the Protective Order
 9
     entered by this Court on October 18, 2017 (ECF No. 76).
10
             6.     The designated portions of the Joint Letter and exhibits thereto identify and/or
11
     reference the materials that Defendants designated “Confidential.”
12

13

14
            I declare under penalty of perjury under the laws of the United States that the foregoing is
15
     true and correct and that this declaration was executed on December 2, 2018.
16

17                                                   /s/ Daniel R. Sutter__________
18
                                                     COHEN MILSTEIN SELLERS & TOLL, PLLC
19                                                   1100 New York Avenue, N.W.
                                                     Suite 500, West Tower
20                                                   Washington, D.C. 20005
                                                     Tel: (202) 408-4600
21                                                   Fax: (202) 408-4699
                                                     dsutter@cohenmilstein.com
22

23

24

25

26

27

28

     Case No: 4:17-cv-01892-HSG: DECLARATION OF DANIEL R. SUTTER IN SUPPORT OF PLAINTIFFS’
     ADMINISTRATIVE MOTION TO FILE UNDER SEAL                                        Page 2 of 2
